NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0384n.06

                                           No. 20-6067


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
 FLORA JANE MCGUIRE,                                 )                           Aug 16, 2021
                                                     )                       DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,                         )
                                                     )
                                                          ON APPEAL FROM THE UNITED STATES
 v.                                                  )
                                                          DISTRICT COURT FOR THE EASTERN
                                                     )
                                                          DISTRICT OF TENNESSEE
 CITY OF SWEETWATER, TENNESSEE,                      )
                                                     )
                                                                             OPINION
        Defendant-Appellee.                          )




       BEFORE:         STRANCH, BUSH, and READLER, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. In early 2018, Flora Jane McGuire, an employee

of the City of Sweetwater, attempted to raise concerns about a proposed rezoning at various public

meetings. She alleges that City officials warned her not to repeat her complaints, tried to prevent

her from speaking at a meeting of the Board of Commissioners, attempted to have her fired, and

ultimately gave her the option to be terminated or to resign with certain benefits. McGuire resigned

and brought this lawsuit against the City for alleged violations of her First Amendment rights and

Tennessee law. The district court granted summary judgment dismissing her § 1983 claim because

McGuire failed to establish that the City officials involved were final policymakers such that the

City could be held liable for their actions. The court dismissed her state law claims without

prejudice. We AFFIRM the judgment of the district court.
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


                                      I.   BACKGROUND

       A.      Factual Background

      McGuire was employed by the City of Sweetwater as the Director of two municipal

programs: Sweetwater Valley Citizens for the Arts and Sweetwater Main Street.             She was

supervised by Scott Wilson, the appointed Director of the Sweetwater Planning, Development and

Tourism Department (the Department) and liaison between the Department and the City’s

Planning Commission. Wilson, in turn, reported to Sam Moser, an elected member of the City’s

five-member Board of Commissioners. Moser oversees the Department and serves as the Board’s

designated Personnel Commissioner.

      According to the City, from May 2017 to May 2018, McGuire was involved in a number of

conflicts with City employees and members of the public. In 2018, for example, McGuire learned

that the City was considering a proposal by the Kirkland family to rezone a tract of land (the Hall

property) in her neighborhood from residential use to commercial use. Wilson, who also worked

as a private real estate agent to supplement his income, was at that time representing the Kirklands

in their attempt to sell a separate piece of property.

      McGuire opposed the rezoning and voiced this objection at the January 23, 2018, meeting

of the City’s Planning Commission. Because a quorum was not present, the Commission took no

formal action. After the meeting, McGuire discussed the issue with her neighbors and encouraged

them to attend the next meeting and call the Commissioners. McGuire also used her City email

account to contact Monroe County Planning Director Ruth Hawk during City business hours to

discuss the zoning.

       McGuire appeared again at the February 19 meeting of the Planning Commission, at which

Moser (a voting member) and Wilson were present, to repeat her views on the rezoning application.

She also said that Wilson had a conflict of interest because he represented the Kirklands. Because


                                                  -2-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


Moser was a potential architect for the Kirklands’ project, he recused himself from the vote, and

he and Wilson left the meeting. The Planning Commission voted to recommend approval of the

rezoning to the Board of Commissioners. Wilson eventually withdrew from representing the

Kirklands in the other transaction.

        A few days after the Planning Commission vote, Jessica Morgan—the City Recorder and

Human Resource Officer—came to McGuire’s office. According to McGuire, Morgan told her to

“back off” her claims that Wilson had a conflict of interest and that she could be fired for her

comments because it could constitute defamation or insubordination.

        McGuire asked Morgan to place her on the agenda for the upcoming March 5 meeting of

the Board of Commissioners. Morgan told McGuire that the Board’s policy required citizens first

to meet with the Department Head and Commissioner relevant to the issue, and then to attend a

workshop with the Board, before they could appear at an actual Board meeting.1

        McGuire then met with Morgan, Wilson, and Moser. According to McGuire, Moser told

her at this meeting that the Municipal Technical Advisory Service had told the City that Wilson

had no conflict of interest because he represented the buyers of the Hall property rather than the

sellers. McGuire responded that an attorney she had consulted believed Wilson’s participation

was, in fact, a violation of the City’s Code of Ethics, and, according to McGuire, Wilson “became

irate” and “yelled at [her] so loudly another employee heard it across the hall.” McGuire also says

that she provided other, general reasons for opposing the rezoning, after which Morgan told her



1
  McGuire contends in her brief that she “addressed the board several times throughout her career but was never
required to follow this process.” That is not supported by the record. All McGuire stated in the cited portion of her
deposition was that she had previously spoken at Board meetings “for some Main Street things”; she did not say she
was not required to follow the agenda policy. The agenda policy, moreover, applied to citizens seeking to speak at
Board meetings, and nothing in Morgan or McGuire’s testimony suggests that the policy was meant to apply to City
officials or employees who were presenting on their work.



                                                        -3-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


she had made a good point and said “[t]hat’s what you should say [to the Commission].” Morgan

testified that McGuire had replied “You don’t tell me what I speak about tonight” and pointed her

finger at Morgan.

          After this meeting, McGuire attended a Board “workshop,” where she spoke about the

rezoning but did not repeat her allegations that Wilson had a conflict of interest. She also attended

the next Board meeting, on March 5, but did not speak. The Board called a preliminary vote on

the rezoning application and it passed.

          The final vote was scheduled for April 2. McGuire did not repeat her opinion on the

substance of the rezoning application. But another citizen, Patricia Richardson, complained that

the City had not provided sufficient advance notice to the public about the proposal, and McGuire

agreed. Moser said he was “offended” at the claim that the Commission had not provided proper

notice.

          After the meeting, Morgan suspected McGuire had coordinated with Richardson, and

searched McGuire’s e-mail for confirmation. She learned that Richardson had e-mailed her

proposed comment to McGuire, who had responded with approval and specific feedback. She also

found McGuire’s earlier e-mails to Ruth Hawk. Wilson testified that around the same time, he

was finding it difficult on a personal level to work with McGuire, and was receiving complaints

from other City officials about her conduct and attitude.

          According to Wilson, he concluded that McGuire was no longer “suited for the position.”

Because he understood that he did not have authority to fire her, Wilson approached Morgan,

Moser, and John Cleveland, the Sweetwater City Attorney, to determine the next steps. Morgan

and Wilson testified that Cleveland prepared a memo laying out various instances of McGuire’s

alleged failure to fulfill her job responsibilities, and recommending that McGuire be terminated




                                                 -4-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


for cause.   McGuire was up for reappointment that July.         Morgan contacted each of the

Commissioners individually to ask whether they thought McGuire should be retained and if not,

whether she could offer McGuire the opportunity to resign early but keep her benefits for a few

more months. According to Morgan, each of the Commissioners indicated, either directly or

indirectly, that he intended to vote against continuing McGuire’s employment.

       On May 2, 2018, Morgan, Moser, and Wilson met with McGuire and read her the “Internal

Memo” that Cleveland had prepared, which was addressed to the Planning, Development &

Tourism Department Head, Planning Department Commissioner, and City Recorder. McGuire

recalled being offered three options: be terminated immediately; resign immediately but retain her

health insurance for a few months and have her vacation days paid out; or stay on until the end of

the budget year, when the Board would decline to renew her position. Morgan testified that she

told McGuire that “it was the recommendation of the city attorney to terminate her and that [they]

believed the city board was going to vote to terminate her.” Morgan said that she gave McGuire

two options: either resign immediately and keep her health insurance for a period of time, or leave

it “up to the city board,” whose members “had said [it] was their intent” not to continue McGuire’s

employment. Morgan also recalled instructing McGuire to surrender her keys, phone, and iPad,

though McGuire did not mention this in her complaint or deposition. McGuire tendered her

resignation the next day.

       B.      Procedural History

       McGuire filed her complaint on January 8, 2019, followed by an amended complaint on

April 1. She asserted First Amendment prior restraint and retaliation claims under § 1983, as well

as state law claims under the Tennessee Public Protection Act and the Tennessee Public Employees

Political Freedom Act.




                                                -5-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


          The City moved for summary judgment on March 27, 2020 and McGuire cross-moved for

summary judgment the next day. On August 17, the district court denied McGuire’s motion and

granted the City’s motion, dismissing McGuire’s federal claims with prejudice and her state law

claims without prejudice. McGuire has refiled her state law claims in state court, and timely

appealed the dismissal of her federal claims.

                                        II.   ANALYSIS

          The district court dismissed McGuire’s federal claims because she had failed to show that

Moser, Wilson, Morgan, and Cleveland were final policymakers, as required to hold the City liable

for their actions in connection with McGuire’s termination. On appeal, McGuire argues that

Moser, Morgan and Cleveland were final policymakers with respect to her termination as well as

to a range of other allegedly retaliatory actions by those City officials. In addition, both McGuire

and the City contend they are entitled to summary judgment on the merits of all of McGuire’s

claims.

          A.     Standard of Review

          This court reviews the district court’s grant of summary judgment de novo. Kalich v. AT&T

Mobility, LLC, 679 F.3d 464, 469 (6th Cir. 2012). Summary judgment is appropriate when the

record, viewed in the light most favorable to the nonmoving party, reveals that there is no genuine

issue as to any material fact and the moving party is entitled to a judgment as a matter of law. Fed.

R. Civ. P. 56.

          B.     Applicable Law

          A municipality “cannot be held liable under § 1983 for an injury inflicted solely by its

employees or agents.” Gregory v. Shelby Cnty., 220 F.3d 433, 441 (6th Cir. 2000) (citing Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). It may be held liable only if the alleged violation

“occurred because of a municipal policy or custom.” Jones v. Clark Cnty., 959 F.3d 748, 761 (6th


                                                 -6-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


Cir. 2020) (quoting Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005)). One way

to show such a policy is by demonstrating that the relevant actions were taken by officials with

final policymaking authority in that specific area. Id. Whether a particular official or body is a

final policymaker is a question of law to be resolved by the court. Jett v. Dallas Indep. Sch. Dist.,

491 U.S. 701, 737 (1989).

       Ordinarily, state and local law determine whether a municipal official has final

policymaking authority, Jones, 959 F.3d at 762 (citing City of St. Louis v. Praprotnik, 485 U.S.

112, 123 (1988) (plurality opinion)), but the court may also look to “custom or usage having the

force of law,” Jett, 491 U.S. at 737 (quoting Praprotnik, 485 U.S. at 124 n.1)). Final policymaking

authority may be delegated. Miller v. Calhoun Cnty., 408 F.3d 803, 814 (6th Cir. 2005) (citing

Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). However, “mere authority to exercise

discretion while performing particular functions does not make a municipal employee a final

policymaker unless the official’s decisions are final and unreviewable and are not constrained by

the official policies of superior officials.” Id. (quoting Feliciano v. City of Cleveland, 988 F.2d

649, 655 (6th Cir. 1993)); see also Praprotnik, 485 U.S. at 126. Where a final policymaker

affirmatively ratifies the action of a subordinate, however, the municipality can be held liable.

Feliciano, 988 F.2d at 656 (citing Praprotnik, 485 U.S. at 127).

       C.      McGuire’s Claims

       Municipal law is the starting point in determining the identity of the final policymakers

with respect to McGuire’s claim of constructive discharge. See Jones, 959 F.3d at 761. The Board

of Commissioners, together with the Mayor, constitute the governing legislative body of the City.

City Charter Art. IV, § 1. That body acts by ordinance or resolution, passed by “an affirmative

vote of a majority of the board present and voting”; the Mayor or Vice-Mayor (or other designated




                                                -7-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


member of the Board) serves as presiding officer, and has no vote except in the event of a tie.2 Id.

at Art. V §§ 3, 4.

        The Board has the authority to create offices and positions of employment “as deemed

necessary for the efficient operation of the city,” and all employees occupying these positions

“serve at the will and pleasure of the board.” City Charter, Art. VII, § 3. The Charter directs the

Board to “adopt personnel rules and regulations to govern the hiring, discipline and dismissal of

employees” and to “define the other practices and procedures as necessary to the administration of

a city personnel system.” Id. “In adopting personnel rules and regulations, the board may delegate

all or any part of its personnel authority.” Id.

        Pursuant to the Charter, the Board enacted the Sweetwater Municipal Code. The Municipal

Code creates the office of the City Attorney, and grants its holder the power to: “draft and/or

review and revise all such ordinances and resolutions as the mayor or board may request”; “give

advice and, upon request, prepare written opinions on all legal questions submitted to him by the

board, the mayor, or any commissioner when such questions officially concern or relate to the

city”; and represent the city in the courts and before administrative and legislative bodies.

Sweetwater Mun. Code Ch. 5 (footnote omitted).

        Chapter 2 of the Code concerns the City’s personnel system. Sweetwater Mun. Code. § 4-

201. It provides that one of the elected Commissioners must be designated the “Personnel

commissioner,” and that the city recorder must serve as the “Human resource officer” or delegate

that function to an employee. Id. § 4-202. The Personnel Commissioner is “responsible for

effective personnel administration.” Id. § 4-204. The Human Resource Officer “administer[s] the

personnel program.” Id. Together, the Personnel Commissioner and the Human Resource Officer


2
 We have capitalized the titles of the City officials and entities whose actions form the basis of McGuire’s claim.
Where they appear in quoted material, however, we have preserved the original formatting and capitalization.


                                                       -8-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


are charged with preparing proposed personnel rules governing “[d]isciplinary action, demotion,

suspension and separation from the service of employees by resignation, layoff, separation,

dismissal and for incapacity to perform required duties.” Id. § 4-205(2), (2)(g). These rules are

then to be submitted to the Board of Commissioners and Mayor for “adoption . . . by resolution.”

Id. § 4-205(1).

       These provisions make clear that it is the Board of Commissioners and the Mayor who

have final policymaking authority over terminations. The City Attorney has no such authority; he

or she merely renders advice and opinions and offers proposed legislation for final approval or

action by the Board of Commissioners and the Mayor. Sweetwater Mun. Code §§ 1-502, 1-503.

Similarly, the Municipal Code delegates to the Personnel Commissioner and Human Resource

Officer the authority to propose rules and regulations for the governing body to adopt, but it is the

Board that retains the ultimate power to approve or reject these proposals. So, the policymaking

authority of the Personnel Commissioner and Human Resource Officer—Moser and Morgan—is

reviewable by the Board and therefore nonfinal. Miller, 408 F.3d at 814.

       McGuire points to the City’s Employee Handbook (adopted by the Board by resolution in

2006 and amended over the years, as evidence that the City has delegated its policymaking

authority over personnel matters. The Handbook provides that it is to be “administered as part of

the personnel authority of the Mayor and Board of Commissioners as provided in the City Charter

as a delegation of personnel authority in conformity with the ordinance establishing a personnel

system.” Empl. Hbk. § 1D. The Handbook further explains that “[p]ursuant to the City Charter,

the Mayor and Board of Commissioners has the authority to appoint, promote, demote, transfer,

suspend and remove all officers and employees of the City.             The Mayor and Board of

Commissioners has, in limited fashion, delegated portions of that personnel authority as set out in




                                                -9-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


the Personnel Ordinance.” Empl. Hbk. § 3I. Neither of these statements constitutes an explicit

“delegation” of any specific authority, such as the authority to terminate employees. Instead, they

simply provide that certain authority has been delegated “as set out in” the Personnel Ordinance,

which, as discussed, grants the Personnel Commissioner and Human Resource Officer the

discretion to “administer” the personnel program and propose rules and regulations for review of

the Board. That is not the same as final, unreviewable decisionmaking or policymaking authority.

See Miller, 408 F.3d at 814. Notably, the Handbook specifically affords Department Heads and

Commissioners the independent authority to suspend employees for up to three days at a time (and

those decisions are not grievable to the Board); it does not include such language with respect to

firing employees. Empl. Hbk. § VIIIB, H, I.

       Moser testified that “[f]or anyone to be terminated within the city, it must be brought before

the city board and voted upon.” Both Morgan and Wilson confirmed this. McGuire has offered

no evidence to dispute these accounts of the practice of the City or local “custom.” Jett, 491 U.S.

at 737. In fact, she acknowledges that Morgan gave her the option of remaining employed until

the next Board meeting, when the Commissioners would vote on whether to continue her

employment.

       The evidence in the record and the governing law, therefore, establish that the acts and

decisions of Morgan, Moser, Wilson, and Cleveland with respect to their demand that McGuire

resign or be terminated were not “final and unreviewable.” Miller, 408 F.3d at 814 (quoting

Feliciano, 988 F.2d at 655) (finding that shift commander who had “authority to make limited

decisions concerning inmate medical care during her shift” was not a final policymaker where

there was no evidence that her decisions were not subject to review). The City cannot be held

liable for their involvement in McGuire’s alleged constructive discharge. And McGuire made




                                               -10-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


clear at oral argument that she is not pursuing a theory of liability based on ratification by a final

policymaker.

       Our decision today does not insulate municipal governments from all liability. It does not

mean, as McGuire contends, that a city like Sweetwater is only liable if an unconstitutional policy

is presented to the Board and formally adopted. First, it is undisputed that McGuire knew she had

the option of obtaining a final, unreviewable decision from the Board of Commissioners without

sacrificing her health insurance or wages and chose not to do so. Second, it is well settled that a

formal policy of constitutional violation is not required for municipal liability. Liability may arise

through “(1) the municipality’s legislative enactments or official agency policies; (2) actions taken

by officials with final decision-making authority; (3) a policy of inadequate training or supervision;

or (4) a custom of tolerance or acquiescence of federal violations.” Jones, 959 F.3d at 761 (quoting

Thomas, 398 F.3d at 429 (6th Cir. 2005)). Indeed, the Supreme Court has repeatedly invoked this

last category as a protective against “egregious attempts by local governments to insulate

themselves from liability for unconstitutional policies.” McMillian v. Monroe Cnty., 520 U.S. 781,

796 (1997) (quoting Praprotnik, 485 U.S. at 127).

       McGuire also argues that the district court ignored a host of other retaliatory acts by Moser,

Wilson, Morgan, and Cleveland, such as Morgan’s direction to McGuire to “stop repeating her

belief as to Wilson’s conduct lest she be fired and sued” or the reading of the Cleveland Memo to

McGuire by Morgan and Moser without giving her the opportunity to respond. But these

individuals did not have final policymaking authority over a decision to terminate—only the Board

did—and the City cannot be held liable for these actions.

       Next, McGuire points to Morgan and Moser’s “conditioning McGuire’s continued health

insurance on her submitting a resignation letter,” but there is no evidence in the record to suggest




                                                -11-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


they did this. McGuire testified that Morgan offered to “keep [her] on until the end of the budget

year and let the Main Street program elapse, just not renew the position.” She did not claim that

anyone told her if she accepted that option, her insurance would be revoked.

        McGuire also contends that “Moser’s and Morgan’s order that [McGuire] immediately

surrender her keys, computer, and phone” before she was formally disciplined was an adverse

employment action separate from and independent of her termination. But this is a new claim

raised for the first time on appeal. McGuire’s Amended Complaint centered exclusively on her

constructive discharge and Morgan’s earlier comments to “back off” Wilson; she did not allege

any order to surrender her equipment. Nor did McGuire mention it at her deposition when asked

about what happened at the May 2 meeting and the next day, when she tendered her resignation.

And McGuire did not invoke it as a separate basis for liability in her motion for summary judgment,

her reply in support of that motion, or her opposition to the City’s motion for summary judgment.

She mentioned the incident only once below, in her response to the City’s motion, where she

characterized it as part of Morgan and Moser’s “threat[s]” to fire her. We therefore decline to

consider it as a separate basis for liability. See, e.g., Tucker v. Union of Needletrades, Indus. &

Textile Emps., 407 F.3d 784, 787–89 (6th Cir. 2005); Priddy v. Edelman, 883 F.2d 438, 446 (6th

Cir. 1989) (“A party is not entitled to wait until the discovery cutoff date has passed and a motion

for summary judgment has been filed on the basis of claims asserted in the original complaint

before introducing entirely different legal theories . . . .” ).

        Finally, McGuire claims that Morgan was the final policymaker as to the agenda policy,

which she used “to dissuade and intimidate McGuire from speaking to the full board about

Wilson’s conflict.” McGuire contends that Morgan “controlled” the Board’s meeting agenda, that

the meeting and workshop requirement were never formally adopted by the Board, and that




                                                   -12-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


Morgan used the agenda policy selectively against McGuire to dissuade her from airing her view

that Wilson had a conflict of interest, while permitting other citizens to speak freely at meetings.

       The City Charter provides that the Mayor presides over meetings of the Board, and is to

conduct them in accordance with “the most current edition of Robert’s Rules of Order where not

inconsistent with [the] charter.” City Charter Art. V, § 3. Board meetings are to be open to the

public, but the Charter does not afford citizens a specific right to speak. Id. at Art. V. The 2000

edition of Robert’s Rules of Order—the version most current at the time of McGuire’s

allegations—explains that at public sessions of governing bodies, “non-members” “ordinarily have

no right to participate.” General Henry M. Robert, Robert’s Rules of Order 93–94 (10th ed. 2000).

The body “may invite non-members to express their views, but this is done under the control of

the presiding officer subject to any relevant rules adopted by the body.” Id. Because these

procedural rules are incorporated by reference into the City Charter, they constitute the law of the

City. They establish that it was the Mayor, or presiding officer in his stead, who had final

policymaking authority over the agenda of Board meetings and a citizen’s ability to speak at such

a meeting.

       Local custom—the actual practice of the City—supports this conclusion. Morgan testified

that she prepared and implemented the agenda policy at the behest of the Board in 2011. According

to her, “[t]he board told me exactly what they wanted the channel to be, and I typed it for them . . . I

had no creative input in this.” Moser similarly testified that the agenda policy “was formed by

the . . . city board.” Morgan explained that citizens are typically “not allowed to speak at the

workshop without following the policy,” but that “the mayor serves as chairman” of Board

meetings, and under Robert’s Rules of Order “can always open the floor if he chooses to.” She

further testified that “[i]f the chairman opens the floor to them, they can speak during the




                                                 -13-
No. 20-6067, McGuire v. City of Sweetwater, Tenn.


meeting . . . . [But] unless there’s a public hearing being opened, the public cannot make

comments, even if there’s an item for action, unless the chairman gives them permission to.”

McGuire has not offered any evidence to contradict local law and custom or Morgan’s testimony.

Accordingly, the City cannot be held liable for a claim that a constitutional violation resulted from

alleged actions taken by an official without final policymaking authority in that area.

                                    III.   CONCLUSION

   For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                -14-